Title: From Thomas Jefferson to Martha Jefferson Randolph, 28 February 1797
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson


                    
                        Chester-town Maryland Feb. 28. 1797.
                    
                    I have got so far, my dear Martha, on my way to Philadelphia which place I shall not reach till the day after tomorrow. I have lost one day at Georgetown by the failure of the stages, and three days by having suffered myself to be persuaded at Baltimore to cross the bay and come by this route as quicker and pleasanter. After being forced back on the bay by bad weather in a first attempt to cross it, the second brought me over  after a very rough passage, too late for the stage.—So far I am well, tho’ much fatigued. I hope Mr. Randolph and Maria joined you long ago, and that you are all well. Tell Mr. Randolph that eleven dollars have been given in Baltimore and Philadelphia for the best James river tobacco, and that it is believed it will still rise considerably. It will be worth his while to have the making of his crab cyder well attended to hereafter, as I learn here that good cyder of the qualities commonly at market sell for a quarter of a dollar the bottle, wholesale, including in that the price of the bottle. Crab-cyder would probably command more. Wheat is at 2. dollars at Baltimore, and no immediate apprehensions of a fall. Present him my affections. My best love to yourself, Maria & the little ones. Adieu.
                